     Case 2:21-cv-03503-FLA-KS Document 11 Filed 07/14/21 Page 1 of 5 Page ID #:219



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    SHANE WINKELBAUER,                            Case No. 2:21-cv-3503-FLA (KSx)
12                             Plaintiff,
                                                 ORDER OVERRULING
13                v.                             DEFENDANT’S OBJECTION TO
14                                               PLAINTIFF’S REQUEST FOR
                                                 DISMISSAL WITHOUT PREJUDICE
15    ANCIENT BRANDS, LLC, et al.,               AND DENYING DEFENDANT’S
16                             Defendants.       REQUEST FOR ORDER TO SHOW
                                                 CAUSE [DKT. 8]
17
18
19
20                                           RULING
21          Before the court is Defendant Ancient Brands, LLC’s (“Ancient Brands” or
22    “Defendant”) Objection to Plaintiff Shane Winkelbauer’s (“Winkelbauer” or
23    “Plaintiff”) Request for Dismissal Without Prejudice and Request for Order to Show
24    Cause (“Objection”). Dkt. 8 (“Obj.”). The court finds this matter appropriate for
25    resolution without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15.
26          For the reasons set forth below, the court OVERRULES Ancient Brands’
27    Objection and DENIES its request for an order to show cause.
28    ///

                                                1
     Case 2:21-cv-03503-FLA-KS Document 11 Filed 07/14/21 Page 2 of 5 Page ID #:220



1                                        BACKGROUND
2           This action arises out of a putative consumer protection class action brought by
3     Plaintiff in Los Angeles Superior Court against Defendant Ancient Brands. Dkt. 1-1
4     (Ex. A, “Compl.”). Plaintiff filed the Complaint on March 16, 2021, and Ancient
5     Brands filed its Answer on April 23, 2021. Dkt. 1-2 at 59. 1 On the same day it filed
6     its Answer, Defendant removed the action to this court pursuant to 28 U.S.C. §§ 1332,
7     1446, and 1453. Dkt. 1. On May 12, 2021, Plaintiff filed a Notice of Voluntary
8     Dismissal Without Prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Dkt. 6.
9     Because Ancient Brands had already filed an Answer, the court held the action was
10    not subject to voluntary dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i). Dkt. 7. The
11    court, however, exercised its discretion and granted the dismissal pursuant to Fed. R.
12    Civ. P. 41(a)(2) while retaining jurisdiction for 14 days to allow Defendant an
13    opportunity to object to the dismissal. Id.
14          On May 28, 2021, Ancient Brands filed the Objection to Winkelbauer’s request
15    for dismissal and a request for an order to show cause why Plaintiff should not be
16    required to file a statement under oath: (1) attesting he was not recruited by his
17    lawyers; (2) detailing why he stripped the federal jurisdiction allegations from his
18    pleading; (3) explaining why he dismissed the case, yet wants to retain the right to sue
19    Ancient Brands; and (4) identifying what non-frivolous basis he would have for
20    maintaining such claims. Obj. 5. Plaintiff filed a response to Defendant’s Objection
21    on June 2, 2021 (“Response”). Dkt. 9. Defendant filed a further response on June 4,
22    2021 (“Reply”). Dkt. 10.
23                                         DISCUSSION
24    I.    Legal Standard
25          “[A] plaintiff may dismiss an action without a court order by filing: (i) a notice
26    of dismissal before the opposing party serves either an answer or a motion for
27
28
      1
       References to page numbers of docket entries are to the numbers assigned by the
      court’s CM/ECF header.
                                                    2
     Case 2:21-cv-03503-FLA-KS Document 11 Filed 07/14/21 Page 3 of 5 Page ID #:221



1     summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
2     appeared.” Fed. R. Civ. P. 41(a)(1)(A)(i)-(ii) (paragraph breaks omitted). In all other
3     cases, a plaintiff may voluntarily dismiss an action “only by court order, on terms that
4     the court considers proper.” Fed. R. Civ. P. 41(a)(2).
5           Dismissal pursuant to Rule 41(a)(2) is without prejudice unless the court orders
6     otherwise. See id. Whether to dismiss with or without prejudice under Rule 41(a)(2)
7     rests within the court’s discretion. See Hargis v. Foster, 312 F.3d 404, 412 (9th Cir.
8     2002) (“[Rule 41(a)(2)] vests the district court with discretion to dismiss an action at
9     the plaintiff’s instance ‘upon such terms and conditions as the court deems proper.’
10    That broad grant of discretion does not contain a preference for one kind of dismissal
11    or another.”).
12          In exercising its discretion under Rule 41(a)(2), “the court must make three
13    separate determinations: (1) whether to allow dismissal at all; (2) whether the
14    dismissal should be with or without prejudice; and (3) what terms and conditions, if
15    any, should be imposed.” Burnette v. Godshall, 828 F. Supp. 1439, 1443 (N.D. Cal.
16    1993). Courts generally allow dismissal unless a defendant will suffer “some plain
17    legal prejudice.” Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th
18    Cir. 1982). Plain legal prejudice, however, does not result simply because the dispute
19    remains unresolved, there is a threat of future litigation, or a plaintiff may gain a
20    tactical advantage by the dismissal. Smith v. Lenches, 263 F.3d 972, 975 (9th Cir.
21    2001); Hamilton, 679 F.2d at 145.
22    II.   Analysis
23          As an initial matter, Plaintiff argues, inter alia, that Rule 41(a)(1) deprived the
24    court of “authority to invite an ‘objection’ from Defendant after Plaintiff filed his Rule
25    41(a) notice of dismissal.” Obj. 3. According to Plaintiff, because Defendant filed its
26    answer prior to removing the action to this court, Plaintiff was permitted to dismiss
27    the action voluntarily under Rule 41(a)(1)(A)(i) unless and until Defendant filed
28    another answer or a motion for summary judgment. Id. at 3. The court disagrees.

                                                   3
     Case 2:21-cv-03503-FLA-KS Document 11 Filed 07/14/21 Page 4 of 5 Page ID #:222



1           As Defendant explains in its Response, under Fed. R. Civ. P. 81(c)(2), “[a]fter
2     removal, repleading is unnecessary unless the court orders it.” See Def. Resp. 2. As
3     the Supreme Court has long held, when an action is removed to federal court, the
4     district court “takes the case in the condition it was [in] when the State court was
5     deprived of its jurisdiction.” Duncan v. Gegan, 101 U.S. 810, 812 (1879).
6     “[P]leadings filed in state court need not be duplicated in federal court,” and “the
7     federal court takes the case up where the State court left it off.” Granny Goose Foods,
8     Inc. v. Brotherhood. of Teamsters & Auto Truck Drivers Loc. No. 70 of Alameda City.,
9     415 U.S. 423, 435-36 (1974) (internal quotation marks and citation omitted).
10    Accordingly, Defendant’s Answer remained operative after Defendant removed the
11    action, and Plaintiff was unable to exercise his right to dismiss the action voluntarily
12    pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiff’s dismissal, therefore, was
13    appropriately subject to court approval, and on terms the court considered proper,
14    under Fed. R. Civ. P. 41(a)(2). The court now turns to Defendant’s Objection.
15          Defendant argues the court should dismiss the action with prejudice because
16    Plaintiff only sought dismissal to re-file the case in a more favorable forum and
17    because the claims lack merit. Obj. 4. Defendant further argues Plaintiff’s attorney
18    recruited Plaintiff to file the present action to force Defendant to settle for some
19    amount less than it would cost to litigate the action. Id. at 2.
20          The court rejects Defendant’s arguments and, in its discretion, concludes
21    Defendant will suffer no legal detriment if Plaintiff’s claims are dismissed without
22    prejudice. Plaintiff’s motion to dismiss the action was made at an early stage in the
23    litigation before the parties engaged in lengthy discovery and before significant
24    financial resources could reasonably be expended to defend the case. The fact that
25    Defendant has incurred some expenses in removing the action to federal court and in
26    answering the Complaint does not constitute sufficient plain legal prejudice or
27    hardship to justify dismissal with prejudice. Hamilton, 679 F.2d at 146. Moreover,
28

                                                   4
     Case 2:21-cv-03503-FLA-KS Document 11 Filed 07/14/21 Page 5 of 5 Page ID #:223



1     the prospect of future litigation in a different forum, alone, does not justify dismissal
2     with prejudice. Id. at 145; Smith, 263 F.3d at 976.
3           Having found that Defendant did not suffer plain legal prejudice from the
4     dismissal without prejudice, the court need not address Defendant’s argument
5     regarding the merits of Plaintiff’s case. Should Plaintiff choose to re-file the action,
6     Defendant may raise its arguments regarding the merits of Plaintiff’s claims through
7     appropriate motion practice.
8             Accordingly, the court OVERRULES Defendant’s Objection and DENIES
9     Defendant’s request for an order to show cause.
10                                        CONCLUSION
11          For the foregoing reasons, the Objection is OVERRULED and Defendant’s
12    request for an order to show cause is DENIED.
13
14          IT IS SO ORDERED.
15
16    Dated: July 14, 2021
17                                                 ______________________________
18                                                 FERNANDO L. AENLLE-ROCHA
                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                   5
